Attorney Grievance Commission of Maryland v. Glenn Charles Lewis, Miscellaneous Docket
AG No. 80, September Term, 2012

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Respondent Glenn
Charles Lewis violated the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”)
in his capacity as representative of Lee-Ann Slosser. Lewis did not attend scheduled
settlement conferences, made misrepresentations to his client and ignored her requests for
updates, ignored his client’s attempts to get him to withdraw his representation, kept an
unearned fee, charged an unreasonable fee, and did not deposit and maintain his client’s
funds in trust or create the required records of such funds. Such conduct violated MLRPC
Rule 1.1, MLRPC Rule 1.3, MLRPC Rule 1.4, MLRPC Rule 1.5, MLRPC Rule 1.15,
MLRPC Rule 1.16, MLRPC Rule 8.1, MLRPC Rule 8.4(a), (c), and (d), and Maryland Rule
16-606.1. Taken together, Lewis’s violations warrant disbarment.
Circuit Court for Montgomery County
Case No. 28357M
Argued: January 9, 2014
                                          IN THE COURT OF APPEALS

                                               OF MARYLAND

                                            Misc. Docket AG No. 80

                                             September Term, 2012




                                      ATTORNEY GRIEVANCE COMMISSION
                                              OF MARYLAND

                                                          v.

                                           GLENN CHARLES LEWIS


                                              Barbera, C.J.
                                              Harrell
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts,

                                                    JJ.




                                             Opinion by Adkins, J.


                                            Filed: February 27, 2014
       Petitioner, Attorney Grievance Commission of Maryland (“AGC”), acting through Bar

Counsel, filed a Petition for Disciplinary or Remedial Action (“Petition”) against

Respondent, Glenn Charles Lewis. Bar Counsel alleged that Lewis, in connection with his

representation of Lee-Ann Slosser, engaged in professional misconduct as defined by

Maryland Rule 16-701(i) and violated the following Maryland Lawyers’ Rules of

Professional Conduct (“MLRPC”), as adopted by Maryland Rule 16-812: (1) Rule 1.1

(Competence); (2) Rule 1.3 (Diligence); (3) Rule 1.4 (Communication); (4) Rule 1.5 (Fees);

(5) Rule 1.15 (Safekeeping Property); (6) Rule 1.16 (Declining or Terminating

Representation); (7) Rule 8.1 (Bar Admission and Disciplinary Matters); (8) Rule 8.4(a), (b),

(c), and (d) (Misconduct); and (9) Maryland Rule 16-606.1 (Attorney trust account record-

keeping). Following a hearing before the Circuit Court for Montgomery County, the hearing

judge found that Lewis violated all of these rules, with the exception of Rule 8.4(b), which

charge the AGC dropped after the hearing.

                     THE HEARING JUDGE’S CONCLUSIONS

       The disciplinary hearing was held before a judge of the Circuit Court for Montgomery

County. Petitioner’s counsel appeared and presented evidence. Lewis failed to appear. The

hearing judge made the following findings of fact based upon clear and convincing evidence:

                                       Background

                     Respondent was admitted to the Bar of the State of
              Maryland on January 12, 2000. Respondent was admitted to the
              Bar of the State of Virginia on September 23, 1977 and the
              District of Columbia on May 26, 1978. Respondent was placed
              on interim suspension from the Virginia Bar on December 27,
              2011 for failure to respond to a Bar Counsel subpoena. In
March 2012, Respondent was administratively suspended from
the Virginia Bar for non-compliance with CLE requirements.

      For many years, Respondent maintained a practice, The
Lewis Law Firm, in the District of Columbia focusing on family
law. Respondent abandoned his law practice in the fall of 2011.
On December 29, 2011, Respondent and his wife filed a Petition
for Chapter 7 Bankruptcy.

             Representation of Lee-Ann Slosser

       On January 11, 2011, Kenneth Slosser, through his
attorney Wendy H. Schwartz, Esquire, filed a Complaint for
Limited Divorce in the Circuit Court for Montgomery County
naming his wife, Lee-Ann Slosser as defendant (Slosser v.
Slosser Case No. 91547FL). On January 30, 2011, Ms. Slosser
retained Respondent and his firm, The Lewis Law Firm, PC, to
represent her. Ms. Slosser paid a retainer agreement in the
amount of $60,000. On March 25, 2011, the Respondent filed
Defendant’s Answer and Counter-Claim for Limited Divorce.

       On April 26, 2011, Respondent and one of his associates,
Nupur S. Bal, Esquire, appeared on behalf of Ms. Slosser at a
scheduling conference. Ms. Bal is a member of the District of
Columbia bar and was admitted pro hac vice by consent order
dated June 1, 2011. The consent order provided that the
Respondent’s presence may be waived for any proceeding. By
order dated June 1, 2011 the parties were directed to attend
mediation. On August 19, 2011 both parties filed pretrial
statements.

       Following the filing of the initial pleadings, the parties
exchanged written discovery and designated expert witnesses.
There were some discovery disputes which resulted in the filing
of a motion for sanctions by Ms. Schwartz based on
Respondent’s complete failure to provide responses to written
discovery, and a motion to compel by Respondent. Respondent
never filed an opposition or response to Ms. Schwartz’s motion
for sanctions. Both motions were set for hearing to be held on
October 12, 2011.

                               2
       On September 23, 2011, the parties attended mediation.
Mr. Slosser was present with Ms. Schwartz and Ms. Slosser was
present with Respondent. On September 23, 2011, Respondent
appeared one half hour late for mediation.

        On September 24, 2011, the parties appeared for the
second day of mediation. Respondent failed to appear without
providing any explanation or prior notice to Ms. Slosser. Ms.
Slosser did not consent to Respondent’s failure to appear at the
second day of mediation. Ms. Bal appeared in his place and an
oral settlement agreement was reached. Following mediation,
the parties, through counsel were [able] to reduce the terms of
the settlement to writing.

        On or about October 5, 2011, Ms. Bal left the Lewis Law
Firm. By Line filed October 5, 2011, Ms. Bal withdrew from
Ms. Slosser’s case. By Joint Line filed October 11, 2011, the
parties withdrew the pending discovery motions. The Joint Line
was signed by Ms. Bal rather than Respondent.

        Ms. Schwartz prepared a draft settlement agreement
which was sen[t] to Respondent by email on October 13, 2011.
Respondent, without explanation, waited until October 20, 2011
to contact Ms. Slosser regarding the draft settlement agreement.
As of October 20, 2011, the Respondent had not read the
settlement agreement. On October 20, 2011, Ms. Slosser and
the Respondent reached an agreement about specific points and
concerns in the settlement agreement to be raised with Ms.
Schwartz. On October 20, 2011, Respondent promised Ms.
Slosser that he would contact Ms. Schwartz the following day
to finalize the settlement agreement. Time was of the essence
as trial was still scheduled for November 14, 2011. As of
October 24, 2011, the Respondent had failed to contact Ms.
Schwartz and sent a “draft” email to Ms. Slosser directed to Ms.
Schwartz for approval. The draft email was inflammatory and
directly contradictory to Ms. Slosser’s wishes as expressed in
the October 20 telephone call. Additionally, the draft email
contained inaccurate information. The draft email accused Ms.
Schwartz and her associate of delay and intentionally failing to
send a schedule to the agreement. By email dated October 24,

                               3
2011, Ms. Slosser pointed out that the missing schedule
contained information already negotiated by Mr. and Ms.
Slosser. The draft email was written by the Respondent to
delay; as of October 24, 2011, the Respondent had not made the
changes to the draft settlement agreement as requested by Ms.
Slosser and agreed to by the Respondent.

        On October 26, 2011, Ms. Slosser and the Respondent
had a telephone conversation.          During the October 26
conversation, the Respondent revealed that he had not yet
spoken to Ms. Schwartz or made any changes to the draft
settlement agreement. Ms. Slosser became upset with the
Respondent and instructed him to immediately edit the draft
settlement agreement as he had represented he would. The
Respondent assured Ms. Slosser that he would edit the draft
settlement agreement and send his edits to her for review. The
Respondent never sent Ms. Slosser any edits to the draft
settlement agreement.       Instead, on October 26, 2011,
Respondent emailed Ms. Schwartz claiming to have devoted
“considerable effort” to his revisions and promising his
revisions would be provided to her the following day. The
Respondent forwarded his October 26, 2011 email to Ms.
Schwartz to Ms. Slosser claiming, inter alia, that he would
continue to “work hard.” On October 27, 2011, Respondent
failed to provide an edited draft settlement agreement to either
Ms. Slosser or Ms. Schwartz. Ms. Slosser did not receive any
communication from the Respondent until October 31, 2011.
On October 31, 2011, the Respondent emailed Ms. Slosser and
stated that he would “be in touch.” On October 31, 2011, the
Respondent also emailed Ms. Schwartz and again promised that
his revisions to the draft settlement agreement would be
provided later that day. Following October 31, Ms. Slosser
attempted to contact the Respondent at both his office and on his
cellular phone. The mailboxes for both phones were “full” and
would not accept messages.

       Between October 31, 2011 and the scheduled trial date,
November 14, 2011, Respondent failed to respond to Ms.
Slosser’s requests for information and efforts to communicate
with him. Ms. Slosser experienced considerable consternation

                               4
over Respondent’s abandonment of her case and was forced to
retain new counsel and incur additional attorney’s fees.

       On or about November 10, 2011, unable to contact
Respondent, with a trial date pending and no settlement
agreement in place, Ms. Slosser retained Margaret J.
McK[i]nney, Esquire. Ms. McK[i]nn[e]y made several efforts
to reach Respondent by telephone and email requesting, on
behalf of Ms. Slosser, that he sign a line substituting counsel
and withdraw from the Slosser matter. Unable to reach
Respondent, on November 10, 2011, Ms. McK[i]nney entered
her appearance on behalf of Ms. Slosser as co-counsel. Ms.
McK[i]nney was able to complete the settlement agreement for
Ms. Slosser and, by judgment dated March 16, 2012, Ms. and
Mr. Slosser were granted a judgment of absolute divorce.

        On November 14, 2011, the scheduled trial date, Ms.
Slosser received an email from the Respondent attaching his
“final version” of the settlement agreement, acknowledging that
Ms. Slosser had retained new counsel, apologizing and
acknowledging his delay in editing the settlement agreement.
The November 14, [sic] email attempted to minimize the impact
of his delay and abandonment on Ms. Slosser and her concern
about the pending trial date.

        On November 16, 2011, Ms. McKinney emailed the
Respondent requesting, on behalf of Ms. Slosser, that he
withdraw his appearance from the case and providing hi[m] with
a line for his signature. The Respondent never responded to Ms.
McKinney’s email and never filed a line withdrawing his
appearance.

        Upon termination of the representation, Respondent
failed to take any steps to protect Ms. Slosser’s interests. He
failed to return her client file and any unearned fee. He
abandoned the representation within weeks of the scheduled trial
date without finalizing a settlement and failed and refused to file
a line withdrawing his appearance.

       Between January 30, 2011 and August 31, 2011,

                                5
Respondent charged Ms. Slosser $201,330 for his services.
Based on a review of the court file, Ms. Schwartz[’s] billing
records and the Respondent’s billing records the court finds that
the fees charged by the Respondent were unreasonable.

       At the outset of the representation, Ms. Slosser paid the
Respondent a $60,000 retainer fee. Respondent failed to deposit
and maintain Ms. Slosser’s funds in trust until earned and failed
to create records as required by the Maryland Rules reflecting
the receipt, maintenance and disbursement of Complainant’s
funds. Respondent misappropriated funds belonging to Ms.
Slosser for his personal benefit.

                  Bar Counsel Investigation

        On January 17, 2012, Bar Counsel received Ms. Slosser’s
complaint regarding the Respondent. On February 10, 2012,
Bar Counsel forwarded a copy of Ms. Slosser’s complaint to
Respondent and requested a written response within fifteen (15)
days. The February 10 letter was sent to Respondent’s address
listed with the Client Protection Fund. On March 15, 2012, no
response having been received, Bar Counsel sent a second letter
to Respondent at the address listed with the Client Protection
Fund by certified mail return receipt. The March 15 letter
enclosed the complaint and the February 10 letter and requested
a written response within ten (10) days.

        On May 1, 2012, Robert C. Versis, Investigator for the
Petitioner, contacted the Respondent by telephone. The
Respondent informed Mr. Versis that he was currently receiving
mail at his home address and provided same to Mr. Versis. On
May 2, 2012, no response having been received to the March 15
letter, Bar Counsel sent a letter by certified mail return receipt,
restricted delivery to Respondent’s home address. The May 2
letter enclosed the previous letters and was received by “Cara
Lewis” on May 5, 2012. As of May 5, 2012, Cara Lewis resided
at the Respondent’s residence. The May 2, 2012 letter requested
a written response to the complaint as well as a copy of Ms.
Slosser’s file and all records created and maintained by
Respondent pursuant to Maryland Rule 16-606.1 for the receipt

                                6
      and disbursement of Ms. Slosser’s funds. The information was
      to be provided to Bar Counsel no later than May 16, 2012.

              No response having been received, Mr. Versis attempted
      to contact the Respondent by telephone on May 18, 21, 22, 23,
      25 and 29, 2012 and by email on May 22, 2012. The
      Respondent did not respond to Mr. Versis’s email or voicemail
      message. On May 30, 2012, no response having been received
      to Bar Counsel’s letter of May 2, 2012, Mr. Versis personally
      served Respondent at his home with copies of the complaint and
      letters of February 10, March 15 and May 2, 2012. Respondent
      failed to provide any written response to Bar Counsel.

From these facts, the hearing judge found that Lewis violated the following rules:

                          Rule 1.1. Competence.

             MLRPC 1.1 provides: “A lawyer shall provide competent
      representation to a client. Competent representation requires the
      legal knowledge, skill, thoroughness and preparation reasonably
      necessary for the representation.”

             Respondent violated Rule 1.1 when he failed to act with
      the required thoroughness and preparation reasonably necessary
      for the representation of Ms. Slosser as outlined in the
      discussion of Rule 1.3 below.

                            Rule 1.3. Diligence.

            MLRPC 1.3 provides: “A lawyer shall act with
      reasonable diligence and promptness in representing a client.”

              Respondent violated Rule 1.3 when he failed to appear
      for mediation on September 24, 2011 without Ms. Slosser’s
      consent, when he abandoned Ms. Slosser’s case, when he failed
      to timely review the draft settlement agreement, when he fail[ed]
      to timely revise the draft settlement agreement and submit it to
      either his client for review or opposing counsel for consideration
      despite repeated promises to do [the] same, and when he failed
      to withdraw his representation as requested by his client.

                                      7
                  Rule 1.4. Communication.

MLRPC 1.4 provides:

(a) A lawyer shall:
(1) promptly inform the client of any decision or circumstance
with respect to which the client’s informed consent, as defined
in Rule 1.0(f), is required by these Rules;
(2) keep the client reasonably informed about the status of the
matter;
(3) promptly comply with reasonable requests for information;
and
(4) consult with the client about any relevant limitation on the
lawyer’s conduct when the lawyer knows that the client expects
assistance not permitted by the Maryland Lawyers’ Rules of
Professional Conduct or other law.
(b) A lawyer shall explain a matter to the extent reasonably
necessary to permit the client to make informed decisions
regarding the representation.

       Respondent violated Rule 1.4 when he failed to
communicate with Ms. Slosser that he would not appear for
mediation on September 24, 2011, when he failed to timely
respond to Ms. Slosser’s requests for information about
revisions to the draft settlement agreement, when he failed to
respond to Ms. Slosser, through successor counsel, regarding the
termination of the representation and request that he withdraw
his appearance.

                        Rule 1.5. Fees.

MLRPC 1.5(a) provides:

A lawyer shall not make an agreement for, charge, or collect an
unreasonable fee or an unreasonable amount for expenses. The
fact[or]s to be considered in determining the reasonableness of
a fee include the following:
(1) the time and labor required, the novelty and difficulty of the
questions involved, and the skill requisite to perform the legal
service properly;

                                8
(2) the likelihood, if apparent to the client, that the acceptance
of the particular employment will preclude other employment of
the lawyer;
(3) the fee customarily charged in the locality for similar legal
services;
(4) the amount involved and the results obtained;
(5) the time limitations imposed by the client or by the
circumstances;
(6) the nature and length of the professional relationship with
the client;
(7) the experience, reputation, and ability of the lawyer or
lawyers performing the services; and
(8) whether the fee is fixed or contingent.
(b) The scope of the representation and the basis or rate of the
fee and expenses for which the client will be responsible shall
be communicated to the client, preferably in writing, before or
within a reasonable time after commencing the representation,
except when the lawyer will charge a regularly represented
client on the same basis or rate. Any changes in the basis or rate
of the fee or expenses shall also be communicated to the client.

        Respondent violated Rule 1.5 when he charged and
collected an unreasonable fee from Ms. Slosser for the
representation provided. A review of the court file reveals that
the work the Respondent did on behalf of Ms. Slosser, does not
justify the fees charged and collected. Respondent filed an
answer and counter-claim. He propounded discovery but failed
to respond to discovery propounded by the plaintiff/counter-
defendant. Respondent filed a motion to compel but failed to
file a response to the plaintiff/counter-defendant’s motion for
sanctions. Respondent designated an expert witness and filed a
pre-trial statement but no further discovery was done. No
depositions were noted or taken and, as discussed above,
Respondent failed to appear for the second day of mediation and
failed to review and revise the draft settlement agreement
prepared by opposing counsel. Additionally, the court reviewed
the billing statement of opposing counsel which is
approximately 1/4 of the amount charged by the Respondent for
representation in the same matter. Respondent’s own billing
statements do not support a conclusion that the fees charged and

                                9
collected were reasonable.

              Rule 1.15. Safekeeping Property.

MLRPC 1.15 provides:

(a) A lawyer shall hold property of clients or third persons that
is in a lawyer’s possession in connection with a representation
separate from the lawyer’s own property. Funds shall be kept in
a separate account maintained pursuant to Title 16, Chapter 600
of the Maryland Rules, and records shall be created and
maintained in accordance with the Rules in that Chapter. Other
property shall be identified specifically as such and
appropriately safeguarded, and records of its receipt and
distribution shall be created and maintained. Complete records
of the account funds and of other property shall be kept by the
lawyer and shall be preserved for a period of at least five years
after the date the record was created.

                           [*    *    *]

(c) Unless the client gives informed consent, confirmed in
writing, to a different arrangement, a lawyer shall deposit legal
fees and expenses that have been paid in advance into a client
trust account and may withdraw those funds for the lawyer’s
own benefit only as fees are earned or expenses incurred.
(d) Upon receiving funds or other property in which a client or
third person has an interest, a lawyer shall promptly notify the
client or third person. Except as stated in this Rule or otherwise
permitted by law or by agreement with the client, a lawyer shall
deliver promptly to the client or third person any funds or other
property that the client or third person is entitled to receive and,
upon request by the client or third person, shall render promptly
a full accounting regarding such property.

       Respondent violated Rule 1.15(a) when he failed to
deposit and maintain Ms. Slosser’s retainer fee in trust until
earned without receiving informed consent, confirmed in
writing, to a different arrangement from Ms. Slosser.



                                10
   Rule 1.16. Declining or Terminating Representation.

MLRPC 1.16 provides:

(a) Except as stated in paragraph (c), a lawyer shall not represent
a client or, where representation has commenced, shall withdraw
from the representation of a client if:
(1) the representation will result in violation of the Maryland
Lawyers’ Rules of Professional Conduct or other law;
(2) the lawyer’s physical or mental condition materially impairs
the lawyer’s ability to represent the client; or
(3) the lawyer is discharged[.]

                           [*   *    *]

(d) Upon termination of representation, a lawyer shall
take[]steps to the extent reasonably practicable to protect a
client’s interests, such as giving reasonable notice to the client,
allowing time for employment of other counsel, surrendering
papers and property to which the client is entitled and refunding
any advance payment of fee or expense that has not been earned
or incurred. The lawyer may retain papers relating to the client
to the extent permitted by other law.

        The Respondent violated Rule 1.16(a) when he failed to
withdraw from the representation of Ms. Slosser despite
repeated requests and when he abandoned the representation of
Ms. Slosser without notice during a critical period of time of the
representation causing both emotional and financial harm to his
client. The Respondent violated Rule 1.16[(d)] when, following
termination by and abandonment of Ms. Slosser, the Respondent
failed to provide a copy of Ms. Slosser’s file or return any
unearned fees to her.

    Rule 8.1. Bar Admission and Disciplinary Matters.

MLRPC 8.1 provides:

An applicant for admission or reinstatement to the bar, or a
lawyer in connection with a bar admission application or in

                                11
connection with a disciplinary matter, shall not:

                          [*    *    *]

(b) fail to disclose a fact necessary to correct a misapprehension
known by the person to have aris[en] in the matter, or knowingly
fail to respond to a lawful demand for information from an
admissions or disciplinary authority, except that this Rule does
not require disclosure of information otherwise protected by
Rule 1.6.

       Respondent violated Rule 8.1(b) each time he failed to
respond[] to Bar Counsel’s lawful demand for information
including Bar Counsel’s letters dated February 10, 2012, March
15, 2012 and May 2, 2012. Respondent violated Rule 8.1(b)
when he failed to respond to Mr. Versis’ phone calls and email
messages of May 18, 21, 22, 23, 25 and 29, 2012.

                    Rule 8.4. Misconduct.

MLRPC 8.4 provides:

It is professional misconduct for a lawyer to:
(a) violate or attempt to violate the Maryland Lawyers’ Rules of
Professional Conduct,

                          [*    *    *]

(c) engage in conduct involving dishonesty, fraud, deceit or
misrepresentation;
(d) engage in conduct that is prejudicial to the administration of
justice[.]

       The Court, as discussed herein, having concluded that
Respondent violated Rules 1.1, 1.3, 1.4, 1.5, 1.15, 1.16, 8.4(c),
and (d) concludes that Respondent has also committed
misconduct in violation of Rule 8.4(a). See Att’y Griev.
Comm’n v. Foltz, 411 Md. 359, 411, 983 A.2d 434, 465 (2009)
(internal citations omitted).



                               12
       Respondent violated Rule 8.4(c) when he charged an
unreasonable fee, when h[e] misappropriated funds belong[ing]
to Ms. Slosser for his personal benefit and when he made
misrepresentations to both Ms. Slosser and opposing counsel
related to the status of his review and revision of the settlement
agreement.

          Respondent’s conduct, taken as a whole, violates Rule
8.4(d).

[Maryland] Rule 16-606.1. Attorney trust account record-
                       keeping

Title 16, Courts, Judges, and Attorneys, Rule 16-606.1 provides:

(a) Creation of records. The following records shall be created
and maintained for the receipt and disbursement of funds of
clients or of third persons:
(1) Attorney trust account identification. An identification of all
attorney trust accounts maintained, including the name of the
financial institution, account number, account name, date the
account was opened, date the account was closed, and an
agreement with the financial institution establishing each
account and its interest-bearing nature.
(2) Deposits and disbursements. A record for each account that
chronologically shows all deposits and disbursements, as
follows:
(A) for each deposit, a record made at or near the time of the
deposit that shows (i) the date of the deposit, (ii) the amount,
(iii) the identity of the client or third person for whom the funds
were deposited, and (iv) the purpose of the deposit;
(B) for each disbursement, including a disbursement made by
electronic transfer, a record made at or near the time of
disbursement that shows (i) the date of the disbursement, (ii) the
amount, (iii) the payee, (iv) the identity of the client or third
person for whom the disbursement was made (if not the payee),
and (v) the purpose of the disbursement;
(C) for each disbursement made by electronic transfer, a written
memorandum authorizing the transaction and identifying the
attorney responsible for the transaction.

                                13
(3) Client matter records. A record for each client matter in
which the attorney receives fund[s] in trust, as follows:
(A) for each attorney trust account transaction, a record that
shows (i) the date of the deposit or disbursement; (ii) the amount
of the deposit or disbursement; (iii) the purpose for which the
funds are intended; (iv) for a disbursement, the payee and the
check number or other payment identification; and (v) the
balance of funds remaining in the account in connection with the
matter; and
(B) an identification of the person to whom the unused portion
of a fee or expense deposit is to be returned whenever it is to be
returned to a person other than the client
(4) Record of funds of the attorney. A record that identifies the
funds of the attorney held in each attorney trust account as
permitted by Rule 16-607 b.
(b) Monthly reconciliation. An attorney shall cause to be
created a monthly reconciliation of all attorney trust account
records, client matter records, records of funds of the attorney
held in an attorney trust account as permitted by Rule 16-607 b,
and the adjusted month-end financial institution statement
balance[.]     The adjusted month-end financial institution
statement balance is computed by adding subsequent deposits to
and subtracting subsequent disbursements from the financial
institution’s month-end statement balance.
(c) Electronic records. Whenever the records required by this
Rule are created or maintained using electronic means, there
must be an ability to print a paper copy of the records upon a
reasonable request to do so.
(d) Records to be maintained. Financial institution month-end
statements, any canceled checks or copies of canceled checks
provided with a financial institution month-end statement,
duplicate deposit slips or deposit receipts generated by the
financial [institution], and records created in accordance with
section (a) of this Rule shall be maintained for a period of at
least five years after the [date] the record was created.

       The Respondent violated Rule 16-606.1 when he failed
to create records reflecting the receipt, maintenance and
disbursement of Ms. Slosser’s funds.



                               14
                                       Mitigation

                    No evidence related to mitigation was offered and the
             court finds no mitigation.

                                     DISCUSSION

      As we recently explained:

             “In attorney discipline proceedings, this Court has original and
             complete jurisdiction and conducts an independent review of the
             record.” Att’y Grievance Comm’n v. Bleecker, 414 Md. 147,
             167, 994 A.2d 928, 940 (2010) (citations omitted). “We accept
             a hearing judge’s findings of fact unless we determine that they
             are clearly erroneous.” Att’y Grievance Comm’n v. Edib, 415
Md. 696, 706, 4 A.3d 957, 964 (2010). That deference is
             appropriate because the hearing judge is in a position to assess
             the demeanor-based credibility of the witnesses. Id. at 707, 4
             A.3d at 964. In that regard, “[t]he hearing judge is permitted to
             ‘pick and choose which evidence to rely upon’ from a
             conflicting array when determining findings of fact.” Att’y
             Grievance Comm’n v. Guida, 391 Md. 33, 50, 891 A.2d 1085,
             1095 (2006) (quoting Att’y Grievance Comm’n v. Fezell, 361
Md. 234, 253, 760 A.2d 1108, 1118 (2000)).

             We review de novo the hearing judge’s proposed conclusions of
             law. Att’y Grievance Comm’n v. Ugwuonye, 405 Md. 351, 368,
             952 A.2d 226, 236 (2008). In other words, “the ultimate
             determination . . . as to an attorney’s alleged misconduct is
             reserved for this Court.” Att’y Grievance Comm’n v. Garfield,
             369 Md. 85, 97, 797 A.2d 757, 764 (2002). In that regard, we
             examine the record to ascertain whether there was sufficient
             evidence to support the hearing judge’s legal conclusions, by a
             “clear and convincing” standard of proof. Att’y Grievance
             Comm’n v. Siskind, 401 Md. 41, 54, 930 A.2d 328, 335 (2007).

Att’y Grievance Comm’n v. Tanko, 427 Md. 15, 27–28, 45 A.3d 281, 288 (2012).

                                     EXCEPTIONS



                                            15
       Neither Lewis nor Petitioner note any exceptions to the hearing judge’s findings of

fact or conclusions of law. Thus, pursuant to Md. Rule 16-759(b)(2)(A), we shall accept

those findings of fact as established. (“If no exceptions are filed, the Court may treat the

findings of fact as established for the purpose of determining appropriate sanctions, if any.”).

Additionally, based on our de novo review, we agree with the hearing judge that Lewis

violated the following provisions of the MLRPC: Rule 1.1, Rule 1.3, Rule 1.4, Rule 1.5, Rule

1.15(a), Rule 1.16(a) and (b), Rule 8.1(b), Rule 8.4(a), (c), and (d), and Maryland Rule 16-

606.1. Accordingly, we proceed to the determination of the appropriate sanction.

                                         SANCTION

       Bar Counsel recommends that Lewis be disbarred. They direct our attention to six

aggravating factors found in Standard 9.22 of the American Bar Association Standards for

Imposing Lawyer Sanctions (1992) (“the Standards”). First, pursuant to Standard 9.22(b),

Bar Counsel characterizes Lewis’s misconduct as resulting, at least partially, from a

dishonest or selfish motive. Bar Counsel also points to Lewis’s substantial experience in the

practice of law (Standard 9.22(i)), his pattern of misconduct (Standard 9.22(c)), his multiple

offenses (Standard 9.22(d)), his refusal to acknowledge the wrongful nature of his conduct

(Standard 9.22 (g)), his failure to respond to Bar Counsel’s requests for information, and his

indifference to making restitution (Standard 9.22(e), (j)).

       Petitioner then directs our attention to Standard 4.41. This provides that:

              Disbarment is generally appropriate when: (a) a lawyer
              abandons the practice and causes serious or potentially serious

                                              16
              injury to a client; or (b) a lawyer knowingly fails to perform
              services for a client and causes serious or potentially serious
              injury to a client; or (c) a lawyer engages in a pattern of neglect
              with respect to client matters and causes serious or potentially
              serious injury to a client.

       Petitioner then explains that Lewis abandoned Ms. Slosser’s case at a time that could

have caused her serious injury, knowingly failed to perform the services for which he was

hired, and engaged in a pattern of neglect. Bar Counsel reiterates the hearing judge’s

findings that Lewis’s neglect, abandonment and misrepresentations happened during a

critical litigation period, during the short period of time between mediation and trial. This

behavior led to his client having to incur additional fees to retain new counsel, as well as

much personal consternation.

       In determining the appropriate sanction in attorney discipline matters, we are guided

by our “interest in protecting the public and the public’s confidence in the legal profession.”

Att’y Grievance Comm’n v. Pennington, 387 Md. 565, 595, 876 A.2d 642, 660 (2005)

(citations omitted). Because of this, our purpose in deciding the appropriate sanction is not

to punish the lawyer, but to protect the public, and “deter other lawyers from engaging in

similar misconduct.” Pennington, 387 Md. at 596, 876 A.2d at 660.

       This Court often looks to the aggravating factors found in Standard 9.22 of the

Standards for guidance in determining the appropriate sanction. Att’y Grievance Comm’n

v. Bleecker, 414 Md. 147, 176–77, 994 A.2d 928, 945–46 (2010) (citing Att’y Grievance

Comm’n v. Harris, 403 Md. 142, 167–68, 939 A.2d 732, 747 (2008)). Here, we find Lewis’s



                                              17
conduct to be particularly egregious and deleterious to not only his client, but to the public

perception of lawyers at-large. Lewis’s multiple misrepresentations to his client evidence

a lack of basic integrity that demonstrates a danger to any member of the public that would

seek his services. As we held in Att’y Grievance Comm’n v. Vanderlinde, “[h]onesty and

dishonesty are, or are not, present in any attorney's character. Disbarment ordinarily should

be the sanction for intentional dishonest conduct.” 364 Md. 376, 418, 773 A.2d 463, 488

(2001). Pertaining to Lewis’s failure to communicate with Ms. Slosser, his subsequent

abandonment of Ms. Slosser, his repeated ignoring of Ms. Slosser’s requests for status

updates, and his failure to return her files and unearned fees, we are guided by our holding

in Att’y Grievance Comm’n v. Heung Sik Park, 427 Md. 180, 46 A.3d 1153 (2012). In that

case, we held that:

              [D]isbarment is the appropriate sanction when an attorney
              abandons a client by failing to pursue the client's interests,
              failing to communicate with the client, ignoring a client's
              repeated requests for status updates, terminating the
              representation without notice by failing wholly to provide
              effective services, and failing to return unearned fees.

Heung Sik Park, 427 Md. at 196, 46 A.3d at 1162. In this case the relevant facts are nearly

identical. Lewis did not attend scheduled settlement conferences, made misrepresentations

to his client and ignored her requests for updates, ignored his client’s attempts to get him to

withdraw his representation, kept an unearned fee, charged an unreasonable fee, and did not

deposit and maintain his client’s funds in trust or create the required records of such funds.

       Accordingly, we order disbarment.

                                              18
IT IS SO ORDERED; RESPONDENT SHALL
PAY ALL COSTS AS TAXED BY THE CLERK
OF THIS COURT, INCLUDING COSTS OF
ALL TRANSCRIPTS, PURSUANT TO
MARYLAND RULE 16–761(b), FOR WHICH
SUM JUDGMENT IS ENTERED IN FAVOR OF
THE ATTORNEY GRIEVANCE COMMISSION
OF MARYLAND AGAINST GLENN CHARLES
LEWIS.




   19